DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7-12, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recites the limitation "the acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination the limitation will be interpreted as the acids. 
Regarding claims 11, 12, 23 and 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 8-12 and 21-24 depend on claims 6 and 18, therefore are also indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-14, 18, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharifker et al. (US 5,051,156).
Considering claims 1 and 2, Scharifker discloses an apparatus for synthesizing higher order hydrocarbons from low molecular weight alkanes (col. 2, lines 13-28) comprising: 	(a) an anode (col. 2, lines 36-42); 	(b) a cathode (col. 2, lines 36-42); 	(c) an acid electrolyte separator (liquid electrolyte, allowed by instant specification see [0045]) (col. 2, lines 36-42 and col. 3, lines 6-9); 	(d) a catalyst (col. 3, lines 16-45); 	(e) electrode binders that feature acids in the anode and cathode (doped with acid from electrolyte, allowed by instant specification [0043]) (col. 4, lines 1-15); 	(f) a low molecular weight hydrocarbon (methane) (col. 2, lines 31-35); 	(g) wherein the catalysts are comprised of platinum group metals or platinum group metal oxides, or transition metal or transition metal oxides (col. 3, lines 16-45);	(h) wherein the anode and the cathode are in electronic communication to allow flow of 

Considering claim 3, with respect to the limitation reciting the higher order hydrocarbon is an alkane, alkene or aromatic product, the limitation is merely an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the apparatus of Scharifker meets all the limitations of the claimed apparatus, therefore it will be capable of performing the claimed intended use function, for example by varying potential, current, pressure, waveform, ect. 

Considering claim 6, Scharifker discloses the acid is perchloric acid (col. 3, lines 6-9).

Considering claim 8, Scharifker discloses  the anode and cathode further comprises an electrically conductive support material, catalyst, and an acid containing ionomer binder (col. 3, lines 36-40; col. 4, lines 1-15 and col. 4, lines 49-53).

Considering claim 9, with respect to the limitation reciting the synthesis temperature is between 100 °C and 250 °C, the limitation is merely an intended use. In the instant case Scharifker discloses the reaction can be between 0-200 °C (col. 4, line 36), therefore the apparatus of Scharifker is capable of performing the claimed function.

Considering claim 10, Scharifker discloses the cathode and anode comprise a catalyst that is Pt (col. 3, lines 16-45 and col. 4, lines 49-53).

Considering claim 11, the acid containing ionomer binder comprises a polymer host of Scharifker meets the claim because no particular polymer is positively recited.

Considering claim 12, Scharifker discloses the polymeric binder can be polyaniline, which has aromatic backbone, and in acidic electrolyte (doped with acid) the quinoid units of polyaniline will have a tethered cation (proton) (col. 4, lines 1-15).

Considering claims 13 and 14, Scharifker discloses a method for synthesizing higher order hydrocarbons from low molecular weight alkanes (col. 2, lines 13-28) comprising: 
a. providing an apparatus comprising: 	i. an anode (col. 2, lines 36-42); 	ii. a cathode (col. 2, lines 36-42); 	iii. an acid electrolyte separator (liquid electrolyte, allowed by instant specification see [0045]) (col. 2, lines 36-42 and col. 3, lines 6-9); 	iv. a catalyst (col. 3, lines 16-45); 	v. electrode binders that feature acids in the anode and cathode (doped with acid from electrolyte, allowed by instant specification [0043]) (col. 4, lines 1-15); 	vi. a low molecular weight hydrocarbon (methane) (col. 2, lines 31-35); 	vii. wherein the catalysts are comprised of platinum group metals or platinum group metal oxides, or transition metal or transition metal oxides (col. 3, lines 16-45);	viii. wherein the anode and the cathode are in electronic communication to allow flow of 

Considering claim 18, Scharifker discloses the acid is perchloric acid (col. 3, lines 6-9).

Considering claim 20, Scharifker discloses  the anode and cathode further comprises an electrically conductive support material, catalyst, and an acid containing ionomer binder (col. 3, lines 36-40; col. 4, lines 1-15 and col. 4, lines 49-53).

Considering claim 25, Scharifker discloses an apparatus for synthesizing higher order hydrocarbons from low molecular weight alkanes (col. 2, lines 13-28) comprising: 	(a) an anode (col. 2, lines 36-42); 	(b) a cathode (col. 2, lines 36-42); 	(c) an acid electrolyte separator (liquid electrolyte, allowed by instant specification see [0045]) (col. 2, lines 36-42 and col. 3, lines 6-9); 	(d) a catalyst (col. 3, lines 16-45); 	(e) electrode binders that feature acids in the anode and cathode (doped with acid from electrolyte, allowed by instant specification [0043]) (col. 4, lines 1-15); 	(f) methane (col. 2, lines 31-35); 
With respect to the limitation reciting synthesis of ethylene, the limitation is merely an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the apparatus of Scharifker meets all the limitations of the claimed apparatus, therefore it will be capable of performing the claimed intended use function, for example by varying potential, current, pressure, waveform, ect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharifker et al. (US 5,051,156).
Considering claim 17, Scharifker does not disclose a hydrogen molecule is produced at the cathode.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a hydrogen molecule is produced at the cathode, because the reduction reaction at cathode will be expected to form hydrogen as the applied voltage is from 0 to 20 volts either constant or alternating (col. 4, lines 38-39). Therefore one would expect at least one hydrogen molecule will be formed at the cathode.

Considering claim 21, Scharifker discloses the reaction can be between 0-200 °C (col. 4, line 36), with overlaps the claimed range of between 100 °C and 250 °C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Considering claim 22, Scharifker discloses the cathode and anode comprise a catalyst that is Pt (col. 3, lines 16-45 and col. 4, lines 49-53).

Considering claim 23, the acid containing ionomer binder comprises a polymer host of Scharifker meets the claim because no particular polymer is positively recited.

Considering claim 24, Scharifker discloses the polymeric binder can be polyaniline, which has aromatic backbone, and in acidic electrolyte (doped with acid) the quinoid units of polyaniline will have a tethered cation (proton) (col. 4, lines 1-15).

Claim 1-3, 6, 8-15, 17, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US 6,294,068) in view of Hong et al. (US 2006/0110632 A 1).
Considering claims 1 and 2, Petrovic discloses an apparatus for synthesizing higher order hydrocarbons from low molecular weight alkanes (col. 2, lines 4-7) comprising: 	(a) an anode (col. 2, line 7); 	(b) a cathode (col. 2, line 8); 	(c) an acid electrolyte separator (col. 2, lines 9-11); 	(d) a catalyst (col. 2, lines 25-29); 	(e) electrode binders in the anode and cathode (col. 5, lines 27-29); 	(f) a low molecular weight hydrocarbon (methane) (col. 2, lines 14-16); 	(g) wherein the catalysts are comprised of platinum group metals or platinum group metal oxides, or transition metal or transition metal oxides (col. 2, lines 29-31);	(h) wherein the anode and the cathode are in electronic communication to allow flow of electrons from the anode to the cathode (col. 5, lines 40-42); 
Petrovic does not teach that the electrode binders feature acids.
Hong discloses electrode binders that feature acids ([0021]-[0024]).
 It would have been obvious to one of ordinary skill in the art to modify the apparatus of Petrovic by incorporating electrode binders that feature acids as taught by Hong, because Petrovic is directed to an electrochemical device that depends on transport of protons from the electrode to the acidic solid electrolyte membrane (col 2 In 4-23), and Hong teaches that the incorporation of such electrode binders improves transport of protons from the electrode to the acidic solid electrolyte membrane in an electrochemical device by improving the contact between the gaseous reactants and the catalyst through the thin coating layer on the catalyst, and effectively transfering protons produced by the electrochemical reaction ([0021] and [0039]). 

Considering claim 3, Petrovic discloses the higher order hydrocarbon is an alkane or alkene (col. 6, lines 61-64).

Considering claim 6, in the apparatus of Petrovic as modified by Hong, Hong discloses the acid is phosphoric acid [0027]. 

Considering claim 8, Petrovic discloses the anode and cathode further comprises an electrically conductive support material, catalyst (col. 5, lines 27-29); Hong discloses an acid containing ionomer binder [0036].

Considering claim 9, with respect to the limitation reciting the synthesis temperature is between 100 °C and 250 °C, the limitation is merely an intended use. In the instant case Petrovic discloses the synthesis temperature is between 90 °C and 120 °C (col. 6, Table 1), therefore the apparatus of Petrovic is capable of performing the claimed function.

Considering claim 10, Petrovic discloses the cathode and anode comprise a catalyst that is Pt (Table 1).

Considering claim 11, the acid containing ionomer binder comprises a polymer host of Petrovic as modified by Hong meets the claim because no particular polymer is positively recited.

Considering claim 12, Petrovic as modified by Hong discloses the polymeric binder can be polyaniline, which has aromatic backbone, and in acidic electrolyte (doped with acid) the quinoid units of polyaniline will have a tethered cation (proton) (col. 4, lines 1-15).

Considering claims 13 and 14, Petrovic discloses a method for synthesizing higher order hydrocarbons from low molecular weight alkanes (col. 2, lines 4-7) comprising:	a. providing an apparatus comprising: 	i. an anode (col. 2, line 7); 	ii. a cathode (col. 2, line 8); 	iii. an acid electrolyte separator (col. 2, lines 9-11); 	iv. a catalyst (col. 2, lines 25-29); 	v. electrode binders in the anode and cathode (col. 5, lines 27-29); 
b. feeding the low molecular weight hydrocarbon to the apparatus (col. 2, lines 14-16); 	c. applying an electrical current to the anode (col. 5, lines 40-42); 	d. removing the higher order hydrocarbon synthesized in the apparatus (col. 6 lines 60-63); 	e. removing hydrogen produced in the apparatus (col. 1, line 62 – col. 2 line 7)
Petrovic does not teach that the electrode binders feature acids.
Hong discloses electrode binders that feature acids ([0021]-[0024]).
 It would have been obvious to one of ordinary skill in the art to modify the apparatus of Petrovic by incorporating electrode binders that feature acids as taught by Hong, because Petrovic is directed to an electrochemical device that depends on transport of protons from the electrode to the acidic solid electrolyte membrane (col 2 In 4-23), and Hong teaches that the incorporation of such electrode binders improves transport of protons from the electrode to the acidic solid electrolyte membrane in an electrochemical device by improving the contact between the gaseous reactants and the catalyst through the thin coating layer on the catalyst, and effectively transfering protons produced by the electrochemical reaction ([0021] and [0039]). 

Considering claim 15, Petrovic discloses the higher order hydrocarbon is an alkane or alkene (col. 6, lines 61-64).

Considering claim 17, Petrovic further teaches a hydrogen molecule is produced at the cathode (col. 1 line 62 – col. 2 line 7).

Considering claim 18, in the apparatus of Petrovic as modified by Hong, Hong discloses the acid is phosphoric acid [0027]. 

Considering claim 20, Petrovic discloses the anode and cathode further comprises an electrically conductive support material, catalyst (col. 5, lines 27-29); Hong discloses an acid containing ionomer binder [0036].

Considering claim 21, Petrovic discloses the synthesis temperature is between 90 °C and 120 °C (col. 6, Table 1), which overlaps the claimed range of between 100 °C to 250 °C.

Considering claim 22, Petrovic discloses the cathode and anode comprise a catalyst that is Pt (Table 1).

Considering claim 23, the acid containing ionomer binder comprises a polymer host of Petrovic as modified by Hong, Hong meets the claim because no particular polymer is positively recited.

Considering claim 25, Petrovic discloses an apparatus for synthesizing ethylene from methane (col. 2, lines 4-7 and col. 6, lines 61-64) comprising: 	(a) an anode (col. 2, line 7); 	(b) a cathode (col. 2, line 8); 	(c) an acid electrolyte separator (col. 2, lines 9-11); 	(d) a catalyst (col. 2, lines 25-29); 	(e) electrode binders that feature acids in the anode and cathode (col. 5, lines 27-29); 	(f) methane (col. 2, lines 14-16); 	(g) wherein the catalysts are comprised of platinum group metals or platinum group metal oxides, or transition metal or transition metal oxides (col. 2, lines 29-31);	(h) wherein the anode and the cathode are in electronic communication to allow flow of electrons from the anode to the cathode (col. 5, lines 40-42); 	(i) wherein the methane is in contact with the anode; and, wherein synthesis of ethylene at a temperature less than 400 °C (col. 6, line 61-67 and table 1).
Petrovic does not teach that the electrode binders feature acids.
Hong discloses electrode binders that feature acids ([0021]-[0024]).
 It would have been obvious to one of ordinary skill in the art to modify the apparatus of Petrovic by incorporating electrode binders that feature acids as taught by Hong, because Petrovic is directed to an electrochemical device that depends on transport of protons from the electrode to the acidic solid electrolyte membrane (col 2 In 4-23), and Hong teaches that the incorporation of such electrode binders improves transport of protons from the electrode to the acidic solid electrolyte membrane in an electrochemical device by improving the contact between the gaseous reactants and the catalyst through the thin coating layer on the catalyst, and effectively transfering protons produced by the electrochemical reaction ([0021] and [0039]). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794